DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-10, 13-15, 17-20, 22-23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Paul et al. (US6166393A) (hereinafter Paul).

Regarding Claim 1, Paul meets the claim limitations as follows:
An image capturing system for determining the position of an embossed structure (i.e. 3D defects) on a sheet element, wherein the sheet element is moved through a viewing area, [i.e. an apparatus to inspect the moving surface materials for 3D defects such as dents and steps; Fig. 1, and associated text, c. 2, l. 13-14, c. 4, l. 10-19, c. 5, l. 34-40]  the system comprising: 
a camera configured for capturing a line image of the surface of the sheet element in the viewing area, [i.e. capturing the image of moving surface using a line scan camera; Fig. 1, 3-5b, and associated text, c. 5, l. 35-c. 6, l. 7, c. 7, l. 28-c. 7, l. 37] and 
an illumination unit comprising a plurality of light sources, each light source configured for illuminating the viewing area; [i.e. plurality of light sources illuminating a inspected line of surface S; Fig. 3-5b, and associated text, c. 7, l. 39-67, c. 9, l. 20-l. 43]
the light sources being arranged at respective different inclinations with respect to the viewing area; [i.e. plurality of light source arranged to emit light at different angles to the viewing surface area S; Fig. 3-5B, and associated text, c. 7, l. 39-48, c. 9, l. 32- l. 43] and 
an image evaluation unit [Fig. 11] configured to receive the line image from the camera [i.e. capturing first second and third signals corresponding to first light source, second light source and third light source and deriving physical property of the surface from these first, second and third signal; c. 2, l. 61-c.3, l. 33, receiving a color line image and evaluates for surface anomalies, 3D-defects; Fig. 1, 11, and associated text, c. 13, l. 1- c. 14, l. 34]  and 
configured for determining an inclination-related parameter (i.e. slop) for the surface of the sheet element in the viewing area across the viewing area. [i.e. from the images the slop of the surface element under inspection is estimated to detect the anomalies/3d-Defects on the surface under inspection; Fig. 11, and associated text, c. 13, l. 32-39, c. 14, l. 12 -15]

Regarding Claim 2, Note the Rejection for claim 1, wherein Paul further discloses
The image capturing system of claim 1, wherein the system is configured to determine an inclination-related parameter for each of a plurality of locations in the surface of the sheet element by determining for each of the plurality of the light sources an intensity value of light reflected by each of the plurality of locations. [i.e. reflectivity of the reflected light energy, and slop is calculated … moving average of the slop for a moving window ..thresholding … showing slopes and other regional anomalies /3D-defects on the surface and classify image for a segmented regions; Fig. 1, 11-12a-b, and associated text, c. 6, l. 15-35, c. 14, l. 12-65]

Regarding claim 3, Paul meets the claim limitations as set forth in claim 1 and 2.
The image capturing system of claim 2, wherein the system is configured to (i) generate an array of inclination-related parameter data corresponding to an area of the sheet element, (ii) identify a subset of the inclination-related parameter data corresponding to a feature of the embossed structure, (iii) determine the position of the feature of the embossed structure in the sheet from position data associated with a subset of the inclination-related parameter data. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 2; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 4, Note the Rejection for claim 1, wherein Paul further discloses
The image capturing system of claim 1, wherein the light sources generate light at an identical wavelength of the light generated. [i.e. a number of illuminators of the same color (i.e. identical wavelength) can be used; Fig. 5a-b, and associated text, c. 9, l. 44-46]

Regarding Claim 5, Note the Rejection for claim 1, wherein Paul further discloses
The image capturing system of claim 1, wherein the wavelength of the light generated by one of the light sources is different from the wavelength of the light generated by any other light source in the illumination unit. [i.e. three light sources each have different characteristics, and according to a specific embodiment have different spectral characteristics, i.e. different colors.; Fig. 3-4, and associated text, c. 7, l. 28-c. 8, l. 31]

Regarding Claim 6, Note the Rejection for claim 1, wherein Paul further discloses
The image capturing system of claim 1, wherein each light source comprises a plurality of LEDs arranged adjacent each other. [i.e. light sources may be LEDs and plurality of lights are spaced adjacent to each other; Fig. 3-4, 5b, and associated text, c. 8, l. 52-62, c. 9, l. 44-46]

Regarding Claim 7, Note the Rejection for claim 1, wherein Paul further discloses
The image capturing system of claim 1, wherein the light sources are arranged in a same plane. [i.e. plurality of lights are in the same inclined plane; Fig. 5b]

Regarding Claim 8, Note the Rejection for claim 1, wherein Paul further discloses
The image capturing system according to claim 1, wherein the illumination unit comprises a diffuser. [i.e. light sources are not a point light source but are expanded, such as colored fluorescent lamps or halogen lamps equipped with color filters to provide very bright and even illumination of the inspected line of surface S; c. 8, l. 52-59, c. 9, l. 5-8]

Regarding Claim 9, Note the Rejection for claim 1, wherein Paul further discloses
The image capturing system according to claim 1, wherein the camera is a line camera. [i.e. a color line scan camera; c. 4, l. 23, c. 6, l. 1, c. 7, l. 30-31]

Regarding Claim 10, Note the Rejection for claim 1, wherein Paul further discloses
The image capturing system according to claim 1, wherein the camera is a color camera. [i.e. a color line scan camera; c. 4, l. 23, c. 6, l. 1, c. 7, l. 30-31]

Regarding claim 13-15, the claim(s) recites analogous limitations to claim 1-3 above, respectively, and is/are therefore rejected on the same premise. Therefore, regarding claim 13-15, Paul meets the claim limitations as set forth in claim 1-3, respectively. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1-3, respectively; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 17, Note the Rejection for claim 1 and 13, wherein Paul further discloses
The method of claim 13, wherein the different light sources are activated simultaneously. [i.e. surface under inspection is simultaneously illuminated with a lights that has different colors; c. 2, l. 15-18, acquiring three images (R, G, B) corresponding to three channels of illumination each having different colors/spectral characteristics; c. 6, l. 1-6, and spectral distribution of the three channels R, G, B of the color line scan camera C will show some crosstalk between the three channels of illumination which can be eliminated.; c. 13, l. 50-55]

Regarding Claim 18, Note the Rejection for claim 1 and 13, wherein Paul further discloses
The method of claim 13, wherein the inclination-related parameter is an inclination. [i.e. physical property or properties for each surface element are estimated and the result are physical property images representing reflectivity, color, glossiness and slope of the surface element; c. 6, l. 8-14]

Regarding Claim 19, Note the Rejection for claim 1 and 13, wherein Paul further discloses
The method of claim 13, wherein the inclination-related parameter is determined by using a look-up table (i.e. thresholding). [i.e. regional anomalies are detected by a comparison of the resulting statistical figures with thresholds; c. 6, l. 15-22, The signals indicative of the glossiness, slope and reflectivity are input into block 1120 which detects anomalies on the basis of specific statistics and by thresholding the received signals; c. 13, l. 35-38, that is each glossiness, slope and reflectivity would have different thresholds (i.e. lookup table) resulting in a multiple different lookup table.]

Regarding Claim 20, Note the Rejection for claim 1, 13 and 19, wherein Paul further discloses
The method of claim 19, further comprising providing a plurality of look-up tables and an appropriate table is chosen depending on parameters of the surface of the sheet element. [i.e. regional anomalies are detected by a comparison of the resulting statistical figures with thresholds; c. 6, l. 15-22, The signals indicative of the glossiness, slope and reflectivity are input into block 1120 which detects anomalies on the basis of specific statistics and by thresholding the received signals; c. 13, l. 35-38, that is each glossiness, slope and reflectivity would have different thresholds (i.e. lookup table) resulting in a multiple different lookup table.]

Regarding Claim 22, Note the Rejection for claim 1 and 13, wherein Paul further discloses
The method of claim 13, further comprising considering a surface finish of the surface of the sheet element when determining the inclination-related parameter. [i.e. 3D-defects can be detected and classified with high reliability even in textured surfaces.; c. 4, l. 10-19]

Regarding Claim 23, Note the Rejection for claim 1 and 13, wherein Paul further discloses
The method of claim 22, wherein the surface finish considered includes color reflectivity or glossiness. [i.e. physical property or properties for each surface element are estimated and the result are physical property images representing reflectivity, color, glossiness and slope of the surface element; Fig. 11, and associated text, c. 6, l. 8-14]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 11-12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US6166393A) (hereinafter Paul) and further in view of Stober (US20090109430A1)  (hereinafter Stober).

Regarding Claim 11, Note the Rejection for claim 1, wherein Paul does not explicitly disclose the following claim limitations:
The image capturing system of according to claim 1, further comprising a synchronizing module configured for synchronizing activation of the light sources with the camera. 
However, in the same field of endeavor Stober discloses the deficient claim limitations, as follows:
The image capturing system of according to claim 1, further comprising a synchronizing module configured for synchronizing (i.e. switching) activation of the light sources with the camera. [i.e. control unit 04 switches (i.e. synchronizes) the light sources 07; 08 of the illumination system 06 between two sequential scanning lines that are recorded by the line camera 03 and these light sources 07; 08 must be switched on and off again, in succession, before the printing substrate 09 has traveled a certain distance in its direction of transport T.; Fig. 1, and associated text, Para 0039]  
Paul discloses an inspection system of a moving surface which may use a plurality of lights of the same color (i.e. same wavelength) placed at a different angles indicating a synchronization would be required between these lights and camera. Stober in the same field of inspecting a moving surface discloses controlling the switching (i.e. synchronizing) ON and OFF of the plurality of lights with the camera and with respect to travel movement of the substrate, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Paul and Stober would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Paul add the teachings of Stober as above, in order to assess the quality of a surface that is being moved. [Stober: Para 0016]

Regarding claim 12, Paul and Stober meet the claim limitations as set forth in claim 1 and 11.
The image capturing system according to claim 11, wherein the synchronizing module is linked to movement of a sheet element. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 11; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 16, Paul and Stober meet the claim limitations as set forth in claim 1 11 and 13.
The method of claim 13, wherein the different light sources are activated one after the other. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1, 11 and 13; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]



Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US6166393A) (hereinafter Paul) and further in view of BEN-EZRA et al. (US20130077851A1)  (hereinafter BEN-EZRA).

Regarding Claim 21, Note the Rejection for claim 1 and 13, wherein Paul does not explicitly disclose the following claim limitations:
The method of claim 13, wherein two different viewing areas are used which are arranged at a different angle with respect to a direction of movement of the sheet elements. 
However, in the same field of endeavor BEN-EZRA discloses the deficient claim limitations, as follows:
The method of claim 13, wherein two different viewing areas are used which are arranged at a different angle with respect to a direction of movement of the sheet elements. [i.e. first light source and second light source illuminate different areas of substrate and the areas are located at a distance from each other and when two different imagers are employed, as substrate moves under each imager, the output values of the imagers, from first light source and second light source are also synchronized with the movement of substrate; Fig. 5-6, and associated text, Para 0037-0038]
Paul discloses an inspection system of a moving surface which may use a plurality of lights and plurality of cameras for inspecting a moving surface. BEN-EZRA in the same field of inspecting a moving surface discloses plurality of lights illuming different area of the substrate located at a distance and plurality of imager capturing the images of these two different areas, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Paul and BEN-EZRA would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Paul add the teachings of BEN-EZRA as above, in order to determine the correctness of the three-dimensional pattern. [BEN-EZRA: Para 0005]


Additional Pertinent Prior Arts for Reference
Following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure are provided for the applicant reference:
US 8103085 B1 related to System and method for detecting flaws in objects using machine vision.
US 5087822 A	related to Illumination system with incident beams from near and far dark field for high speed surface inspection of rolled aluminum sheet.
US 6064478 A	related to Method of and apparatus for automatic detection of three-dimensional defects in moving surfaces by means of color vision systems.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488